This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2012).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A14-0590

                               In the Matter of the Welfare of:
                                      J. C. A., Jr., Child

                                   Filed October 14, 2014
                                          Affirmed
                                       Chutich, Judge

                               Beltrami County District Court
                                  File No. 04-JV-13-3642

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Timothy R. Faver, Beltrami County Attorney, Katie S. Nolting, Assistant County
Attorney, Bemidji, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Susan J. Andrews, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Chutich, Presiding Judge; Halbrooks, Judge; and Ross,

Judge.

                          UNPUBLISHED OPINION

CHUTICH, Judge

         Appellant J.C.A. Jr. challenges the district court’s adjudication of delinquency for

one count of second-degree criminal sexual conduct, arguing that the evidence is

insufficient to support the determination that he committed the offense. Because we
conclude that the evidence is sufficient to sustain appellant’s delinquency adjudication,

we affirm.

                                        FACTS

      Eleven-year-old eyewitness, J.P., and the three-year-old victim, M.L., were placed

in the same foster home in 2013. Appellant lived in the foster home with his biological

mother and his stepfather. On a night between June 27, 2013, and October 16, 2013, J.P.

heard M.L. crying from an upstairs bedroom in the foster home. J.P. entered the upstairs

bedroom and observed appellant, who was thirteen at the time, kneeling over M.L.

Appellant’s pants and underwear were around his legs. J.P. observed appellant place his

penis in and around M.L.’s mouth. J.P. then ran to the bathroom and vomited.

      On October 16, 2013, before a family law hearing unrelated to this case, J.P.

informed Chief Judge Day of the Leech Lake Band of Ojibwa of the sexual assault he

witnessed. J.P. told Chief Judge Day that he heard M.L. crying, went upstairs to check

on her, and witnessed appellant with his penis in and around M.L.’s mouth. After seeing

this contact, J.P. said he went to the bathroom and vomited. Chief Judge Day reported

J.P.’s disclosure to Leech Lake Child Welfare.

      On October 30, 2013, J.P. met with Jennifer Fraik, a family nurse practitioner with

specialized training in forensic interviewing and examining children who have

experienced sexual abuse, at the Family Advocacy Center. During a video- and audio-

recorded CornerHouse interview, Fraik questioned J.P. about the sexual conduct. J.P.

explained what he witnessed; this statement was consistent with what he previously

disclosed to Chief Judge Day.


                                           2
       The state charged appellant with second-degree criminal sexual conduct. See

Minn. Stat. § 609.343, subd. 1(a) (2012) (defining second-degree criminal sexual conduct

as sexual contact with a child under the age of 13 by a person more than 36 months

older). At the ensuing court trial, J.P. initially displayed difficulty testifying about the

sexual assault, stating that he was not sure if what he witnessed was a dream or not.

After a brief break from testifying, J.P. described appellant’s conduct consistent with his

previous disclosures to Chief Judge Day and Fraik. Following J.P.’s testimony, both

Chief Judge Day and Fraik testified about what J.P. told them about the sexual conduct,

and a video of the CornerHouse interview was played for the court.

       The district court found appellant guilty as charged. After adjudicating appellant

delinquent for second-degree criminal sexual conduct, the district court placed him on

supervised probation and ordered him to complete long-term residential treatment. This

appeal followed.

                                     DECISION

       Appellant argues that the evidence is insufficient to sustain his delinquency

adjudication for second-degree criminal sexual conduct. We disagree.

       In a juvenile delinquency proceeding, the state must prove beyond a reasonable

doubt each element of the offense charged. In re Welfare of G.L.M., 347 N.W.2d 84, 85

(Minn. App. 1984). On appeal, we view the evidence in the light most favorable to the

conviction. In re Welfare of S.A.M., 570 N.W.2d 162, 167 (Minn. App. 1997). The

sufficiency of the evidence supporting an adjudication of delinquency is assessed by

determining whether the factual record and the legitimate inferences drawn from it


                                             3
reasonably support the factfinder’s conclusion that the appellant committed the charged

offense. In re Welfare of J.R.M., 653 N.W.2d 207, 210 (Minn. App. 2002). When

reviewing the sufficiency of the evidence, we apply the same standard to bench and jury

trials. In re Welfare of M.E.M., 674 N.W.2d 208, 215 (Minn. App. 2004).

       To establish appellant’s guilt of second-degree criminal sexual conduct, the state

was required to prove that (1) appellant engaged in sexual contact with M.L.; (2) that

M.L. was under 13 years of age; and (3) that appellant was more than 36 months older

than M.L. See Minn. Stat. § 609.343, subd. 1(a). Appellant focuses his argument on the

first element and does not dispute that the age requirements in the second and third

elements are satisfied. Appellant challenges the sufficiency of the evidence to sustain his

juvenile delinquency adjudication for second-degree criminal sexual conduct, arguing

that the sole eyewitness to the offense, J.P., was not credible and no corroborating

evidence exists.

       To support his lack-of-corroboration argument, appellant relies partly on State v.

Johnson, 679 N.W.2d 378 (Minn. App. 2004), review denied (Minn. Aug. 17, 2004).

Johnson was a criminal sexual conduct case in which we acknowledged that “‘[t]he

absence of corroboration in an individual case . . . may well call for a holding that there is

insufficient evidence upon which a jury could find the defendant guilty beyond a

reasonable doubt.’” Id. at 387 (quoting State v. Ani, 257 N.W.2d 699, 700 (Minn. 1977)).

In Johnson, the appellant contended that the inconsistencies in and lack of corroboration

of the victim’s testimony, the victim’s recantation of the sexual assault, and the victim’s

own conduct made the evidence insufficient to support his conviction. Id. We ultimately


                                              4
disagreed with the appellant’s contentions, finding that inconsistencies and credibility

determinations were for a factfinder to assess, and that the evidence presented at trial was

sufficient to support the jury’s verdict. Id.

       Similarly, we disagree with appellant’s contentions here. First, J.P.’s testimony,

standing alone, is enough to support the adjudication. It is well established that “a

conviction may be based on a single person’s testimony.” State v. Cao, 788 N.W.2d 710,

717 (Minn. 2010); see also State v. Foreman, 680 N.W.2d 536, 539 (Minn. 2004) (“We

have stated that a conviction can rest on the uncorroborated testimony of a single credible

witness.” (quotation omitted)).

       Second, a review of the record demonstrates that J.P.’s testimony was

corroborated in several ways. In total, the state called four witnesses: J.P., Chief Judge

Day, Fraik, and Bill Thompson, the investigating officer. While J.P. was the only

testifying eyewitness, the testimony of Chief Judge Day and Fraik was consistent with

J.P.’s recitation of what he saw. Moreover, during her trial testimony, Fraik explained

that she was trained to assess important details and signs to determine whether a child

had experienced a specific situation or whether a child was being truthful or untruthful.

Fraik testified about the signs and details that she observed when interviewing J.P. that

supported his account of the sexual conduct. The CornerHouse interview was video- and

audio-recorded, and a video of Fraik’s interview of J.P. was shown to the court. Upon

this record, sufficient evidence was presented to support appellant’s adjudication.

       Appellant contends that J.P.’s trial testimony was inconsistent with his prior

accounts of the sexual assault and is thus not credible. Specifically, appellant argues that


                                                5
J.P. testified that he was not sure whether he had dreamed the sexual assault or actually

witnessed it, contrary to J.P.’s prior statements to Fraik and Chief Judge Day that he had

actually witnessed the sexual conduct. He also asserts that J.P. made other statements to

Fraik that J.P. denied during his trial testimony. These statements involved M.L.’s two-

year-old sister trying to defend M.L. from the sexual assault and the foster mother

dismissing J.P.’s attempt to report the conduct. Appellant further contends that J.P.’s

assertion, during the CornerHouse interview, that appellant routinely physically abused

M.L. was uncorroborated.

       The district court judge, who had the opportunity to observe all of the witnesses as

they testified, heard this evidence concerning inconsistencies but found J.P.’s account of

the sexual conduct to be believable. The district court heard J.P. explain at trial that he

remembered waking up, hearing M.L. crying, walking up the stairs, and seeing appellant

putting his penis in and near M.L.’s mouth. The district court specifically found the

testimony of the state’s four witnesses, including that of J.P., to be credible, while

alternatively finding the defense witnesses’ trial testimony to be inconsistent and not

credible.

       The credibility and weight given to the testimony of each witness are issues for the

factfinder. S.A.M., 570 N.W.2d at 167. We “must assume that the fact-finder believed

the state’s witnesses and disbelieved any contrary evidence.” In re Welfare of T.N.Y.,

632 N.W.2d 765, 768 (Minn. App. 2001). Accordingly, we will defer to the district

court’s determination that J.P. was credible. Upon this record, the evidence is sufficient




                                            6
to sustain appellant’s delinquency adjudication for second-degree criminal sexual

conduct.

      Affirmed.




                                       7